 60DECISIONSOF NATIONALLABOR RELATIONS BOARDG. A. Dress Co.,Inc.andLocal 107, InternationalLa-gent work rules because of protected concerted activ-dies'Garment Workers'Union,AFL-CIO. Caseity."29-CA--44902.Substitute the attached notice for that of theAdministrative Law Judge.June 24, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn February 17, 1976, Administrative Law JudgeRobertW. Leiner issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge andto adopt his recommended Order, except as modifiedbelow.iMembers Fanning and Penello find that Supervisor Tomaselli's castigat-ing and insulting employee DiFiore for passing out union authorizationcards at lunchtime while Tomaselli was not present violated Sec 8(a)(1) ofthe Act In front of other employees, Tomaselli called DiFiore a "sneakything" and asked, "Why don't you distribute them while I'm in the roomWhy not while I'm in the room)" In the view of Members Fanning andPenello, Tomaselli's remarks could only serve to restrain employees in theexercise of lawful union activityMember Walther would not find that Respondent violated Sec8(a)(I)either by Floorlady Tomaselli's questioning of DiFiore on or about May 7about whether she had signed a union card, or by President Drogo's tellingemployees that if the Union came in he would probably have to go out ofbusiness because he didn't know of any union jobbers from whom he couldexpect to get business As to the first incident, this occurred while DiFiorewas wearing a large button containing the inscription "The Union for Me,ILGWU," and was openly distributing union literature to employees ap-proaching the staircase to the factoryMember Walther finds it difficult toconceive how the question put to DiFiore who was openly advertising herallegiance to the Union can be said to have been coercive As to PresidentDrogo's statement,Member Walther would find that it representedRespondent's belief "regarding the demonstrable economic consequencesbeyond its control which could flow from unionization " As such it wasprotected by Sec 8(c) of the ActBirdsall Construction Company,198 NLRB163 (1972), enfd 487 F 2d 288 (C A 5, 1973) Finally, Member Waltheragrees with the Administrative Law Judge that Floorlady Tomaselli's callingDiFiore a "sneaky thing" for distributing union authorization cards, behindthe back of the floorlady did not rise to the level of an 8(a)(1) violationTennessee Shell Company,Inc, 212 NLRB 193 (1974) (Members Fanningand Jenkins dissenting),MontgomeryWard and Co, Incorporated,187NLRB 956, 964 (1970)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge,as modifiedbelow,and hereby orders that the Respondent,G. A. Dress Co.,Inc., Port Jefferson,New York, itsofficers, agents,successors,and assigns,shall takethe action set forth in the said recommended Order,as so modified:1.Substitute the following for paragraph 1(a) oftheAdministrative Law Judge's recommended Or-der:"(a)Threatening to close its plantifLocal 107,InternationalLadiesGarmentWorkers'Union,AFL-CIO,herein called the Union,or any other la-bor organization,becomes the bargaining representa-tiveof its employees;interrogating its employeesconcerning their interest in or sympathy for theUnion,or in any other protected concertedactivity;urging any employee to quit because of engaging inany protected concerted activity;encouraging its em-ployees to urge any of its employees to quit becauseof said employees engaging in protected concertedactivity; castigating and insultingany ofits employ-ees because they have engaged in protected concert-ed activity;and threatening to discontinue its policyof permitting part-time work or imposing more strin-APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National LaborRelationsAct, as amended,gives all employees the following rights:To organize themselvesTo form,join,or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity, ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members.WE WILL NOTthreaten to close down the facto-ry or threaten to discontinue the policy of per-mitting part-time work or impose more stringentwork rules because you join Local 107, Interna-tional Ladies'Garment Workers'Union, AFL-CIO, orany other labor organization.225 NLRB No. 8 G. A. DRESS CO., INCWE WILL NOT urge any employee to quit orencourage our employees to urge any of our em-ployees to quit because of their membership inor sympathy for Local 107, International Ladies'Garment Workers' Union, AFL-CIO, or anyother labor organization.WE WILL NOT question our employees concern-ing their union membership or activity.WE WILL NOT castigate or insult our employeesbecause they pass out union authorization cardsor engage in any other protected concerted ac-tivity.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofany of your rights set forth above which areguaranteed by the National Labor RelationsAct.G. A. DRESS CO., INC.DECISIONSTATEMENT OF THE CASEROBERTW. LEINER, Administrative Law Judge: This casewas heard before me in Brooklyn, New York, on and be-tween December 8 and 11, 1975. The complaint, issued onOctober 24, 1975, pursuant to a charge filed on July 31,1975, alleges that the above-named G. A. Dress Co., Inc.,herein called Respondent, engaged in unfair labor practic-eswithin the meaning of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, herein calledthe Act. Respondent filed an answer denying the commis-sionof the alleged unfair labor practices.' All parties wereafforded full opportunity to appear, to introduce evidence,to examine and cross-examine witnesses, and to argue atlength on the record. Neither General Counsel nor Re-spondent filed a brief in this matter. Upon the entire rec-ord in the case, including the argument of counsel on therecord, and from my observation of the demeanor 2 of thewitnesses, I make the following:1 In substance,the complaint,as amended at the hearing, alleges unlawfulinterrogation,threats to discontinue a practice of permitting part-time workand to close the plant and lay off employees,an unlawful refusal to considerapplicants for employment because of their membershipin and activity onbehalf of the above-named labor organization, harassment of an employee,Rose DiFiore, isolating her from other employees and, finally, the construc-tive discharge of employee Rose DiFiore and a failure to reinstate or offerto reinstate her At the hearing,Respondent admitted the"commerce alle-gations" in the complaint, and admitted the jurisdiction of the BoardItwas stipulated by the parties that Mae Tomaselli, Respondent's floorlady, had authority to hire, recall, promote, and discipline (other than dis-charge) Respondent's employees, all in the interest of Respondent (G CExh 2)2The facts found herein are based on the record as a whole upon myobservation of the witnesses.The credibilityresolutions have been derivedfrom a review of the entire testimonial record and exhibits with due regardfor the logic of probability, the demeanor of the witnesses and the teachingofN L R B v Walton Manufacturing Company & Loganville Pants Co,369U S 404, 408 (1962) As to thosewitnessestestifying in contradiction of theFINDINGS OF FACTI.JURISDICTION61The complaintalleges,Respondent G. A. Dress Co.,Inc., admits, and I find, that Respondent is, and has beenat all times material herein, a corporation duly organizedunder and existing pursuant to the laws of the State of NewYork; that Respondent maintains its principal office andplace of business at 21 Perry Street, in the village of PortJefferson, County of Suffolk, State of New York, where itis, and has been at all times material herein, engaged as acontractor in the assembly and finishing of women's dress-es and related products in the ladies garment industry.During the 12-month period ending October 1975, a repre-sentative period, Respondent in the course and conduct ofbusiness operations performed contract services at its plantvalued at $200,000 of which services valued in excess of$50,000 were furnished to, among others, an employerwhich annually produces products valued in excess of$50,000 shipped directly out of the State of New Yorkwherein said employer is located.The complaintalleges,Respondent admits, and I findthatRespondent has been at all times material herein anemployer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6)and (7) of the ActII.THE LABORORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat Local107, International Ladies' Garment Workers'Union, AFL-CIO,herein called the Union,is a labor orga-nization within the meaning of Section 2(5) ofthe Act.III. ISSUES(1)Whether on or about May 7 and other dates in Mayand June 1975, Respondent, by Nazareno Drogo, its presi-dent and agent and by its floorlady, Mae Tomaselli,3 en-gaged in unlawful interrogation, made unlawful threats ofdiscontinuing part-time work and closing of its plant, oflaying off of its employees, and unlawfully refusing to con-sider named applicants for employment because of theirmembership in and activity on behalf of the Union.(2)Whether commencing on or about May 7, 1975, Re-spondent, by Nazareno Drogo and Mae Tomaselli, har-assed Rose DiFiore, an employee, by isolating her fromother employees; by calling the attention of its employeesin a critical and abusive manner to Rose DiFiore's activi-ties on behalf of the Union; by denying her access to theEmployer's premises during worktime because of her activ-ities on behalf of the Union; and finally, by urging her tofindings herein,their testimony has been discredited,either as having beenin conflict with the testimony of credible witnesses or because it was in andof itself incredible and unworthy of beliefAlltestimony has been reviewedand weighed in the light of theentirerecord3Upon the stipulation (see In 1) regarding Tomaselli's authority, she isclearly a statutory supervisor of Respondent within the meaning of Sec2(11) of the Act and I so find 62DECISIONSOF NATIONALLABOR RELATIONS BOARDquit her employment and by refusing to prevent other em-ployees from harassing DiFiore and urging her to quit.Whether on or about June 2, 1975, Respondent con-structively discharged Rose DiFiore.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent established manufacturing operations at theabove-noted Perry Street address in Port Jefferson, LongIsland, in May 1968. The evidence shows that the factoryoccupies the second floor of a two-story building with anoutside staircase leading to the second floor premises. Anoutside sign on the second floor, in existence up throughJune 1975, states: OperatorsWanted-G. A. Dress Co.(G.C. Exh. 6). Respondent's president, Nazareno Drogo,testified that in June 1975 he painted out the portion of thesign which states "Operators Wanted."As a ladies' dress contractor, Respondent employs about30 sewing machine operators who assemble various por-tions of the contracted dresses from bundles of cut materi-als which are placed on tables in front of their sewing ma-chines. Respondent's factory on the second floor also has aseparate, enclosed "finishing room," separated from thesewing machine room in which the sewing machine opera-tors sew the garments. In the finishing room, the garmentsare processed after assembly and after stray threads areremoved.Mae Tomaselli, the floorlady, hired in 1968, was in factthe chief supervisor in the factory until her resignation inAugust 1975. President Nazareno Drogo visits the factoryfrom time to time, particularly when problems of pricing ofgarments arise between management and the employees.The evidence also shows that Rose DiFiore, employedby Respondent as a part-time sewing machine operator fora period of about 7 years until June 2, 1975, regularlyworked by arrangement with the Respondent for 10months during each year. The two summer months weredevoted to the care of her minor child. Similarly Rose Di-Fiore ordinarily started work some 10 or 15 minutes afterthe other operators commenced work at 8 a.m. each dayand also left by 2 p.m. prior to the other employees. Shewas never reprimanded or cautioned by any supervisor forthese working hours or for her summer separation from theCompany. These hours and that separation were a practicewhich the Employer accepted. Mrs DiFiore testified thatshe is a piece worker, earning about $40 or $50 per week,and that other sewing machine operators worked a similarpattern regarding not being employed during the summermonths. She and the other 30 operators punch a timeclock.It is uncontested that there are no smoking signs through-out the shop and that at least in the year commencing 1975Respondent attempted with indifferent success to enforcethe rule against employees smoking at their sewing ma-chines. Smoking is permitted either in the ladies' room oron a small porch which forms the topmost area of the out-side steps leading to the second floor factory premises.DiFiore testified that she was a member of Local 107ILGWU in the period 1967-1968, and it appears that noneof the Respondent's employees are represented by a labororganization. DiFiore testified that she met Barbara Lauf-man, a union organizer for Local 107, in late April 1975,and at Mrs. Laufman's request signed a membership cardinLocal 107. A few days after meeting Mrs. Laufman,DiFiore met Mary Ruggiero, a business agent for Local107.When Mrs DiFiore signed a membership card forMrs.Laufman, she told Mrs. Laufman of other ofRespondent's operators who might be sympathetic to theobjects and aims of Local 107. Thereafter, Mrs. Laufmanwent to those other employees of Respondent and, accord-ing to her testimony, solicited and received signed cardsfrom them. Their names were not revealed to DiFiore.Mrs. Laufman and Mrs. Ruggiero requested Rose DiFioreto help organize the Respondent's shop and she agreed.On May 6, 1975, Ruggiero and Laufman asked RoseDiFiore to join them in distributing union leaflets in frontof Respondent's factory on the next day, May 7, 1975. Sheagreed to do so.B. The Events of May 7 and 8, 1975By 7 a.m., May 7, 1975, Business Agent Ruggiero, UnionOrganizer Laufman, and employee Rose DiFiore drove tothe factory premises, all three of them wearing large greenand white union buttons bearing the inscription "TheUnion for Me, ILGWU." They distributedunion literatureto employees approaching the staircase to the factory.Floorlady Tomaselli arrived. Rose DiFiore testified thatMae Tomaselli approached them and said "What's goingon?" Then, looking at the union agents, asked "She signed?She signed?" Mrs. DiFiore said that either Mary Ruggieroor Barbara Laufman answered: "Well, she's here, isn'tshe?" Mrs. Laufman testified that as she attempted to giveMae Tomaselli a union leaflet, Mae Tomaselli said to RoseDiFiore directly "did you sign?" Mrs. Laufman said thatshe believed that Mary Ruggiero then said "Well, she'shere, isn't she)"Mary Ruggiero testified that, after MaeTomaselli was handed a leaflet, Mae Tomaselli looked atMary Ruggiero and asked Mary Ruggiero if Rose DiFiorehad signed with the Union. Mary Ruggiero stated that shemade the above response. In any case, after this exchange,Mae Tomaselli mounted the steps and thereafter enteredthe shop. However, before she walked away, Laufman re-members Mae Tomaselli saying "I'll take care of you. WaituntilReno gets here " Neither Rose DiFiore nor MaryRuggeeio, both of whom were in the immediate presence ofMrs. Laufman, corroborated this final parting remark. I donot credit Mrs. Laufman in this last remark, in view of thelack of corroboration and Tomaselli's denial of the remark.Insofar as Mae Tomaselli denied the other parts of theconversation, I do not credit her denial. Rose DiFiore,Mary Ruggiero, and Barbara Laufman continued to dis-tribute leaflets.About 8 a.m. Rose DiFiore left the twounion agents and proceeded up the stairs to work. Mrs.Laufman gave Rose DiFiore 25 or 30 union authorizationcards and asked her to distribute them during the lunchhour among the employees. DiFiore went up to work.Shortly after 8 a.m., after Rose DiFiore had entered thefactory, President Nazareno Drogo drove up in a stationwagon and parked the car across the street from the facto-ry.He approached Laufman and Ruggiero and said tothem, according to the credited testimony of Laufman andRuggeiro: "Get off my property, you creeps." Laufman G. A. DRESS CO, INC.63answered that they weren't on his property and theyweren't "creeps." To this, Drogo answered' "Get lost youcreeps." Nazareno Drogo then mounted the steps and en-tered the shop.Meanwhile, Rose DiFiore had punched the timeclockand approached her machine. At this point, Mae Tomaselliyelled "here she is." DiFiore stated that, with the sewingmachine operators at their machines, Tomaselli and Naza-reno Drogo commenced screaming at her. According tocredited testimony of Rose DiFiore, Mae Tomaselli said-"After I gave you a chance to work part-time, you do thisto us." Respondent's president, Nazareno Drogo, stated toDiFiore and the other operators' "who wants the Union,they do nothing for you." DiFiore described Drogo as pac-ing up and down the aisles between the machines. Some ofthe girls shouted "We don't want the Union." Othersshouted that Rose DiFiore's sister worked in a union shopand that- "You want the Union? Why don't you work inyour sister's shop." Reno Drogo also said to DiFiore:"From now on, you can't work part time anymore." RoseDiFiore asked Reno whether she should go to work,whether she should take her bundle of work from the worktable and take it to her sewing machine. Drogo answered"take your bundle and I'll call my lawyers." DiFiore testi-fied that she was wearing her union button and wore herunion button in the shop every day.At lunchtime Rose DiFiore distributed union authoriza-tion cards by placing them on the machines while the girlswere at lunch At this time neither Reno nor Mae Tomasel-lfwas present. Mae Tomaselli was in the finishing room.Thereafter, according to Rose DiFiore,Mae Tomasellicame rushing up to her and said: "You sneaky thing, youhanded out cards while I wasn't in the room. Why don'tyou distribute them while I'm in the room. Why not whileI'm in the room?" This was in the presence of the othersewingmachine operators.During the distribution ofunion membership cards, employee Mildred Morgret, awitness called by Respondent, testified that DiFiore nevergave her a card. She said that DiFfore, for reasons un-known to the witness, said "You don't want one." Anotheroperator called by Respondent, Jeanine Evangelista, testi-fied that when Rose DiFiore gave out the cards, shestopped when Mae Tomaselli approached. Witness Evan-gelista testified she heard Mae Tomaselli say: "Give mesome of the cards, I'll give them out." Mae Tomaselli testi-fied that one of the operators told her that DiFiore wasgiving out union cards. Tomaselli walked from the finish-ing room into the operators' room and said' "Why don'tyou give the cards out in front of me? Don't wait until Ileave the room. There are other girls in there. Give it to thegirls in there.Why do you wait for me to leave the room.Give them out in front of me." Tomaselli testified that atthis point, Di Fiore went to her machine and commencedworking. Except for the use of the words "sneak" and thedifference in tone, the two versions are not exclusive of oneanother. Under the circumstances of the case and my ob-servation of the witnesses,4 and particularly the animusand anger which I noted in much of the testimony of em-ployees called as Respondent's witnesses (other than To-maselli) I credit the version of Rose DiFiore insofar as shesaid that Mae Tomaselli accused her of being a "sneak" indistributing the cards behind the back of the floorlady.While such a conversation demonstrates Tomaselli's hostil-ity and animus, I do not find it an act of unlawful interfer-ence, coercion, or restraint since there was no prohibitionagainst distribution.Rose DiFiore went to work the next day, May 8, 1975.She testified that upon approaching her sewing machineabout 8:10 a.m , Drogo, standing by the timeclock, said toher: "For now on you're to be at your machine at 8 a.m."In substance Rose DiFiore answered that she could not doso because of the problem of caring for her minor child.DiFiore says that Drogo did not respond at this point andwalked away 5 Drogo denies the event. Rose DiFiore alsotestified that either onMay 8 or 9 she was told not tosmoke at her machine. She admitted that it was forbiddenand that she did so outside the presence of Tomaselli.Nazareno Drogo testified that there has always been ano-smoking rule on the premises and that there are no-smoking signs liberally posted on the premises. He testifiedthat, as far as he knew, there had been outstanding instruc-tions issued by Mae Tomaselli that there was to be nosmoking at the machines. Drogo himself credibly testifiedthat he never saw an employee smoke at the machines be-foreMay 1975. Commencing in May 1975, he saw severalemployees, including Rose DiFiore, smoking at the ma-chines and told them not to smoke. He testified that he toldMae Tomaselli to enforce the rule. I do not find a violationin the enforcement of the no-smoking rule and none isalleged in the amended complaint.Mr. Drogo testified that he received an excited telephonecall at 7.15 a.m from Mae Tomaselli on May 7, 1975,wherein she told him of the distribution of literature out-side the plant. He arrived shortly thereafter by car and sawRose DiFiore and two other persons distributing the litera-ture.Mr. Drogo denies that he had a conversation withRose DiFiore at any time that he saw her distributing liter-ature. He says that, after he went upstairs, he had a conver-sation with DiFiore when she came up. He says that Di-Fiore asked him if she was fired and he said no and thatDiFiore appeared to be surprised. He testified that later inthe morning, after he spoke to Rose DiFiore, four or five ofthe machine operators came to him and told him that theydidn't want a union. He testified that the conversation withthese employees who did not want a union did not lastmore than 15 minutes because that was the length of timehe remained on the Respondent's premises after first arriv-ingHe not only denies that he had any further conversa-tion with DiFiore that day, but he denies inquiring of anyof the operators whether they wanted a union; denies ask-ing anybody if they had sympathies for the Union; deniesinquiring whether anyone had helped the Union or wanted4I have also taken into account, in evaluating DiFlore's credibility, acorroborating effect derived from the testimony of employees Sepe andPrawki,infra5 1 conclude that,by this statement,Respondent threatened to impose amore stringent work rule because of DiFiore's union activity, in violation ofSec 8(a)(I) Though the matter was not specifically alleged in the com-plaint, there was no objection to the testimony 64DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union. He also denies DiFiore's testimony that he ranup and down the aisle screaming the question whether any-body wanted the Union. Lastly, Drogo stated that he didnot think that he went to G. A. Dress shop on May 8,1975.Icredit the version of Rose DiFiore and I reject thedenials ofTomaselli and Drogo. Thus I find that whenMae Tomaselli, on the morning of May 7, 1975, inquired ofeither of the agents, or of Rose DiFiore directly, whetherRose DiFiore had signed a card for the Union, this wasunlawful interrogation. The fact that DiFiore was alreadywearing a union button is not inconsistent with this furtherinquiry. There was no showing of any lawful purpose inposing the question or that there would be a lack of retri-bution in the answer. This hostile interrogation violatesSection 8(a)(1) of the Act.IrejectMary Ruggiero's testimony that, in addition,Mae Tomaselli warned Rose DiFiore that she would "takecare of her" when Drogo came. Neither Rose DiFiore norBarbara Laufman, as above noted, testified as to any suchexclamation on the part of Tomaselli.Ialso find, crediting DiFiore's testimony and rejectingDrogo's denial, that on May 7, 1975, he went up the aisleof the sewing machine operators demanding, in angrytones, to know who wanted the Union and permitted andencouraged, by his example, employees to yell at Rose Di-Fiore to work in her sister's union shop rather than to re-main employed at G. A. Dress Company. I find that hewas thereby unlawfully interrogating employees and at thesame time, through the employees, unlawfully urging Di-Fiore to quit, all because she was engaged in union activi-ties. I find these also to be violations of Section 8(a)(1).When Drogo told DiFiore that she could not work parttime any longer, I find that even though this was neverimplemented, this was an unlawful threat within Section8(a)(1) because it was based on Rose DiFiore's member-ship in, and proselytizing for, the Union.On May 7, 1975, and about the time that President Dro-go warned and threatened DiFiore that, "from now on youcan't work part-time anymore," Mae Tomaselli told her,according to the version I credit "After I gave you a chanceto work part-time, you do this to us." I need not determinewhether this statement of Tomaselli constituted an addi-tional threat or warning based on DiFiore's union activityin light of Drogo's similar threats.Testimony of Charlotte Prawki and Marie SepeIregard the testimony of employees Charlotte Prawkiand Marie Sepe, employed by Respondent in May-June1975, and at the time of the hearing, to be persuasive inmaking the credibility resolutions in this case. The credibil-ity issues are sharply divided and there is little middleground between the testimony of the witnesses for GeneralCounsel, principally DiFiore, who testified with regard toalleged threats, interrogation, warnings, and harassment onthe one hand, and the testimonial denials and explanationsof Respondent's witnesses, both supervisors and unit em-ployees. Thus as noted above, I regard the testimony ofPrawki and Sepe as shedding some light on the credibilityGeneral Counselissues presented. The testimony of these employees em-ployed bythe Respondent at the time of the hearing, nei-ther of them sympathetic to DiFiore or Local 107, is ordi-narily given particular weight in evaluating credibility. Inrelying on this rule, I agree with counsel for Respondentwho urged me to bear in mind the fact that both DiFioreand Drogo were interested parties in the proceeding andtheir testimony must be viewed in that light. Furthermore,Iagree with counsel for Respondent that insofar as em-ployee Prawki's testimony goes, it appeared to be highlycredible1.The testimony of Charlotte PrawkiParagraph 8 of the complaint herein alleges, in pertinentpart, and Respondent denies, that on or about specificdates in May, and on various other dates "presently un-known" during the months of May and June 1975, Re-spondent threatened that it would close its plant and layoff its employess and threatened other reprisals if the em-ployees became or remained members of the Union or as-sisted or supported it.Charlotte Prawki testified that she was employed by andhad worked for Respondent for 5 years as a sewing ma-chine operator; that she is not a member of the Union andhad not been approached to sign a card for the Union; thatat a time when Rose DiFiore was still employed by theCompany, in the spring 6 of 1975, she recalled a conversa-tion in which Reno Drogo spoke to all the employees in theshop. Prawki said that Drogo told the operators: ". . . thatif the Union come (sic) in . . . I probably would have to goout of business because I don't know of any union jobbersthat I would be able to get work from. ..." AlthoughPrawki did not remember the month in which this conver-sation occurred, she particularly remembered that no em-ployee asked Mr. Drogo a question before he made thisremark. She testified that she paid no further attention towhat he was saying. She testified that Drogo was standingabout 12 feet away from her and, although this conversa-tion occurred during working hours, the machines were notoperating.Mr. Drogo specifically denied making a statement sub-stantially in the words that Prawki testified to. Drogo alsospecifically denied saying, in words or effect, that if theUnioncame in hewould have to close the shop.His testi-mony was only that sewing machine operators in the shopasked him whether, if the Union came in, he would have toclose the shop He testified that he replied that the Union'scoming in had "nothing to do with the shop."Iwas much impressed with the honesty and apparentstraightforwardness of Charlotte Prawki's testimony. Al-though she could not recall the exact date, it was apparentthat it occurred after the appearance of the Union andwhile Rose DiFiore was still employed; i.e., before June 2,1975. Therefore the statement which Drogo addressed tothe operators occurred some time after May 7, 1975, andprior to June 2, 1975. This time period is within the allega-tions of the complaint with regard to the threat.6 Prawki was unsure of the date The season was suggested to her by G. A. DRESS CO., INC.65The resolution of credibility in favor of Prawki andagainst Drogo, in my estimation,is significantin this casein that it not only establishes an unlawful threat by Re-spondent to close down, but also tends to undermine reli-anceon Drogo's continuous denials of other testimonywhich was established through Rose DiFiore. While it istrue, as counsel for Respondent argues, that the resolutionof credibility between DiFiore and Drogo is the resolutionof credibility between interested parties, Charlotte Prawki'stestimony, the testimony of an employee still employed bythe employer and facing the president thereof while testify-ing, comesin for special consideration. I conclude, on myobservation of Prawki and Drogo on the witness stand,that Prawki's version should be credited, Drogo's discredit-ed, and the threat to close down a violation of Section8(a)(1).' Of course, this does not mean that I accept,in toto,the testimony of all witnesses who testified contrary to thetestimony of Drogo. Nevertheless, I view the discreditingof Drogo's denial as a serious reflection on his testimonyand the question of union animus.2.The testimony of Marie SepeMarie Sepe,a sewingmachine operator employed byRespondent at the time of the hearing, and also employedinMay or June 1975, testified, in pertinent part whencalledas a witnessby General Counsel, that on the morn-ing in which Rose DiFiore and the two union organizersdistributed union literature,Marie Sepe entered the shopabout 8 a.m., and that about 15 or 20 minutes later, RoseDiFiore entered the shop. In her direct examination shetestified, corroborating DiFiore, that when Rose DiFioreentered the factory there was great deal of yelling wherebyemployees were telling DiFiore of the trouble she was caus-ing for bringing in the Union and Rose DiFiore was yellingback. The testimony is unclear, from Mrs. Sepe, whetherReno Drogo participated in or was even present duringthese early exchanges.When General Counsel, in directexamination, asked Mrs. Sepe whether on that morning(May 7, 1975) she could recall if Mr. Drogo said anythingto her or to a group of sewing machine opeators, she testi-fied that she didn't remember too well; that without herglasses shewas unable to read her statement given to aBoard agent, that she swore what she told the Board agentwas true; that she signed her name so swearing on Septem-ber 11, 1975; that she is not very good at reading Englishalthough she can read a newspaper fairly well, that she hastrouble with the writing in the document; that she read thedocument many times and had no trouble reading it orunderstanding it; and, finally, that her husband had read itto her and that they had read it and gone over it together"inside out."With the witness demonstrating an evidentuneasinessand an apparent desire not to testify at all, much less in7The explanation,that he could not find a union jobber to get work from,does not save the otherwise unlawful and coercive statement Where there isnot a palpable economic connection suggested between the advent of theunion and the closing of thefactory,the statement is coercive,GreenfieldManufacturingCompany,a Divisionof Kellwood Company,199 NLRB 756(1972) Therewas no explanation of or experience covering an inability toget a union jobberaccordance with her prior statement, and an alleged loss ofmemory, I nevertheless ruled against General Counsel in-troducing the statement into evidence. Rather, I permittedGeneral Counsel to examine the witness by leading ques-tions. In response to this procedure, Sepe testified that onthe morning of May 7, while she was working at her ma-chine, she heard Reno Drogo speak when DiFiore enteredthe factory. There was a great deal of commotion at thetime with many employees yelling. In answer to GeneralCounsel's question: "Did you hear Reno say anything toRose?" Sepe answered that she did not recall the event asof the time of her testimony. In answer to GeneralCounsel's further question: "Did you hear him say if thegirls don't want her, they should speak up?" The witnessanswered "he might have said that."Sepe was testifying with Mr. Drogo facing her in theroom. This prompted General Counsel to inquire: "Do youfeel funny about talking in front of Mr. Drogo?" The wit-ness' answer was, "not funny. I feel a little ashamed, myboss, is you know-why should-but I don't feel funny."She also testified that she did not mind him hearing whatshe was testifying to.On cross-examination by Respondent, Respondent testi-fied fully and even willingly. Mrs. Sepe testified that shecould not recall hearing Mr. Drogo say that if the girlsdidn't want Rose DiFiore, they should speak up. She alsocould not recall that Mr. Drogo ever told Rose DiFiorethat if she wanted a union shop that she should go to aunion shop.On the basis of the above testimony, I reject MarieSepe's recantation on cross-examination and I credit herdirect testimony. I do so on the basis of my observation ofher, her demonstrated fear of testifying against Respon-dent, my disbelief that she could not remember what wasin her statement, and her affirmative testimony that Mr.Drogo "might have said" that if the operators did not wanther (Rose DiFiore) they should speak up. In short, I creditRose DiFiore's testimony, as corroborated in substantialpart by Marie Sepe, that on May 7, 1975, Reno Drogo,president of the Employer, told the sewing machine opera-tors that if they didn't want Rose DiFiore they shouldspeak up. I conclude and infer that this was Mr. Drogo'sattempt to harass Rose DiFiore because of her activities insupport of Local 107, ILGWU, and that this harassmentwas in furtherance of my earlier finding of his violations ofSection 8(a)(1) of interrogating employees and harassingRose DiFiore. Here, by urging her coemployees to actagainst DiFiore, he was urging employees to get DiFiore toquit, I conclude that Respondent, as alleged in section10(a) and (e) of the amended complaint, was unlawfullyisolating and harassing DiFiore, interfering with her pro-tected rights, and coercing both DiFiore and the operatorshe was addressing, all in violation of Section 8(a)(1).In addition, my finding that Drogo, in spite of his deni-als,made the statement attributed to him by Marie Sepe,as with the credited testimony of Charlotte Prawki, tendsto undermine not only Drogo's testimony, but also the tes-timony of his subordinate supervisor, Mae Tomaselli, whosupported Drogo's testimony.To recapitulate, I find, as alleged in the complaint, thatin violation of Section 8(a)(1) of the Act Respondent, by 66DECISIONSOF NATIONALLABOR RELATIONS BOARDNazareno Drogo and Mae Tomaselli, on May 7, 1975, un-lawfully interrogated its employees concerning their mem-bership and activities on behalf of Local 107; that on May7, 1975, Respondent by its president, Drogo, threatenedRose DiFiore that she would not be thereafter permitted towork part time; and that, as testified to by CharlottePrawki, the Respondent by Reno Drogo violated Section8(a)(1) of the Act between May 7 and June 2, 1975, bythreatening 8 to go out of business if the Union came in.Lastly, I find, in conformity with the testimony of MarieSepe and Rose DiFiore, that Drogo unlawfully urged andencouraged the sewing machine operators to get DiFiore toquit and to speak up against Rose DiFiore if they didn'twant her, thus, necessarily directing the employees to os-tracize her as alleged in paragraph 10(a) and urging her toquit as alleged in paragraph 10(e) of the complaint. I findthese to be violations of Section 8(a)(1) of the Act. Theacquiescence of Drogo and Tomaselli in the unlawful con-duct of Respondent's employees is sufficient to create aviolation.Cf.Sargent Electric Co,209 NLRB 630, 637(1974)An employer has an affirmative duty to safeguardhis employees from antiunion employees,D W. Newton,an individual, d/b/a Newton Brothers Lumber Company,103NLRB 564 (1953).Jackson Seek EmploymentAnna Arena, never an employee of Respondent, testifiedthat she was employed as a sewing machine operator for anemployer in Copiague, Long Island New York, for a periodof 6 years, the same length of time that her friend, Antoin-ette Jackson, was employed by the same employer. Shetestified that they were neighbors of each other and thatAntoinette Jackson always drove Anna Arena to work be-cause Anna Arena was unable to drive and there was nodirect bus transportation. They both had been members ofLocal 107 for a number of years. Sometime prior to May 9,Union Agent Mary Ruggiero contacted them and askedwhether they would go to the Respondent's premises to"apply for a job," and see if Respondent was discriminat-ing in hiring union members Neither had prior contactwith Respondent.About 10 a.m., Antoinette Jackson picked up Anna Are-na in her car and drove to Local 107's office in Bay Shore,Long Island. There, they were met by Barbara Laufman.Shortlybeforenoon the three of them drove toRespondent's premises in Port Jefferson and arrived thereimmediately before noon. Outside, they saw the large signnoting that Respondent "wanted" operators. They bothwore the large union buttons which said "Union For Me,ILGWU."They went up the stairs into the factory and saw that thesewing machine operators had stopped for lunch. Theyasked for Mae Tomaselli. Anna Arena stated that Antoin-ette Jackson did most of the talking. She said that MaeTomaselli saw the union buttons and asked. "What areyou girls doing here? This is a nonunion shop and you8I have found, above, an unlawful threat to impose on DiFiore morestringentwork conditionsdon't belong here." Ann Jackson replied: "We are ap-plying for a job." Mae Tomaselli said: "I have no machinesavailable." Anna Arena testified that, at that point, one ofthe sewing machine operators told Mae Tomaselli to callthe boss and Tomaselli proceeded to do that. Arena andJackson waited. About a half hour later, Reno Drogo ar-rived on the premises. Anna Arena testified that he askedwhat they wanted and they told him that they were lookingfor Jobs. He told them that there were no Jobs available butthey inquired about the sign on the outside wall. AnnaArena testified that Drogo answered that the sign had beenup a long time. He then allegedly turned to them, calledthem "bums" and "union stoolies" and told them to leaveor they would be arrested. Anna Arena testified that theythen left and never returned. She denied that the Unionpaid them to go there that day or that she had ever beenpaid by the Union to organize a shop.Mrs. Arena also testified that she and Antoinette Jack-son were in layoff status from their regular jobs.On cross-examination, Mrs. Arena testified that she wasa member of Local 107 for about 8 years and had been laidoff only a few days, perhaps 3 or 4 when she got a tele-phone call from Union Agent Marie Ruggiero. She testi-fied that she had never contacted Mary Ruggiero advisingher that she or Antoinette Jackson had been laid off. Mrs.Arena testified that, aside from asking her to accompanyJackson to "apply for a job," Mary Ruggiero said nothingelse. She also testified that the Union had directed her andAntoinette to wear the large union buttons and she alsoadmitted that she does not normally wear such a unionbutton in applying for a job. She also admitted that shewould have been unable to take the job at Respondent'spremises unless Ann Jackson, who drove her to work, wasalso given a job. Public transportation was unsatisfactory.Arena admitted that the Union did not ask her or sug-gest that she seek other Jobs after she was turned down byRespondent.Antoinette JacksonAntoinette Jackson testified that in May 1975 she wasnot working for her employer in Copiague but did notspecify that she was in layoff status. She testified that whenshe got to Respondent's premises she asked for Mae Toma-selli, having previously been told that she was the floorla-dy She corroborated Anna Arena that they were bothwearing the large union buttons. She testified that sheasked for a job as an operator and Mae Tomaselli told herthat "we had no business being there, being we were unionmembers." Antoinette Jackson replied that there was a signoutside advertising for operators. Mae Tomaselli then an-swered that there were no empty machines for her. AndAntoinette Jackson stated: "I see some empty machines "Mae Tomaselli responded: "The women are out sick." An-toinette Jackson said. "I would be willing to work until thewomen came back." Mae Tomaselli responded: "No," shedid not "give away other people's machines."Mrs. Jackson testified that, thereafter, when Reno Drogoarrived at the factory, he asked whether you "ladies arelooking for job." Mrs. Jackson said that when she said thatshe was looking for a job, he said: "I have no jobs for you; G. A. DRESS CO., INC.you're nothing but union stoolies." 9 Mrs. Jackson said thatshe answered;"Well, you havea sign outside advertisingfor operators."Drogo allegedly replied:"The sign has beenup there for a long time and you are nothing but bums."Mrs. Jackson says that at that point Drogo told Tomasellito dial"911," to call the police and to have them arrested.Mrs. Jackson states at that point she stated:"Well, I guessyou don'twant to hire us"and they then left.Mrs. Jackson testified that she saw that the sewing ma-chines at that time did not have cotton in them whichmeant that they were not being used.When she called thistoMae Tomaselli's attention,Tomaselli told her that thewomen were out sick.When Mae Tomaselli made this re-ply,Mrs. Jackson testified that she did not demand thatthemachines be given to her but merely said that shewould be willing to work there until the women came back.Itwas Jackson's recollection that she first received a tele-phone call from Mary Ruggiero to apply for the job at theRespondent's factory on May 8, 1975. She testified that shehad previously worked for the Union by helping them or-ganize shop in the 2-year period prior to visitingRespondent's premises; that she had not been told by heremployer when she would be going back to work and that,in fact,she might have been out of work for about a weekbefore being recalled.She testified that both she and Mrs.Arena returned to work at the employer in Copiague at thesame time.On cross-examination Mrs. Jackson testified that MaryRuggiero instructed her to apply for a job at Respondent'splace of business in order to see if Respondent was dis-criminating by not hiring union members. She testified thattheUnion paid her when she was organizing shops forthem but didnot payher for attempting to organizeRespondent's shop.Rose DiFiore remembers the incident. She testified thatduring the lunch hour the two applicants spoke with MaeTomaselli near her machine and she overheard the conver-sation She testified that the two of them asked for Jobs andMae Tomaselli said that she had no machines and in-quired:"You are union girls, what are you doing here?"She also testified that she heard reference from the appli-cants to the "empty machines"and Mae Tomaselli sayingthat the "girls are out sick."She also recalls the applicants,Arena and Jackson,stating that they were "willing to workthere until they come back."She also recalls Mae Tomasel-liturning to her and saying- "Why don't you tell yourfriends there are no empty machines?"Mrs. DiFiore an-swered:"How do you know that they are my friends." Atthis point Respondent's sewing machine operators shoutedto the applicants that the empty machines were "taken."Uana(Joanna)Gaglias, a sewing machine operator whoworked for Reno Drogo on and off for about 15 years, but,since June 1975, no longer employed by Respondent, testi-fied that the two applicants came into the shop about noonbut that her back was to the door when they entered. Hermachine was opposite that of Mae Tomaselli's and therewas a pile of garments between them When Gaglias turnedaround she saw the two applicants and heard them say,9Such a statement,ifmade, does not interfere with Sec 7 rightsHerbertE Orr Co,Inc,185 NLRB 1002, 1008 (1970)67"We arelooking for a job." She saw them wearing theunion buttons and heard the announcement that they werelookingfor a job whichwas made to the entire assembledgroup of sewing machine operators.She saw them walkovertoMaeTomaselli.Tomaselli said that there was "noopening here." One of the women said,according to Gagli-as. "Well, we knowwe were told that there are machinesavailable."One of them stated that the machine next toDiFiore was open.Tomaselli responded that the employeewas outsick but would be back butthe applicants said thattheyknew that there were "openings" and theywanted towork. At thispoint, accordingto thewitness, the applicantswere yellingvery loudly that theywanted towork,statingthat theyknew that there wasa jobopening. She statedthatshe heard themsay: "You don'twant to give us workbecause there is a union." They said theywanted to see theboss.GagliastoldMae Tomaselli that,if the applicantswere going to waitfor theboss,they shouldwait in a differ-ent section of thefactory. The applicantssaid that that wasall right and then begantalkingwith Rose DiFiore.Gagliasrecalled that one of the applicants asked Rose DiFiore iftheywere treatingher "O.K."About 15 or 20minutes later,she said Reno Drogo ar-rived and toldthe applicants that there wasn'tany workavailable.When theyreferred to the sign in the window,which sign spoke of operators being "wanted,"they contin-ued to insistthat theonly reasonDrogowouldn'tgive thema job was becauseof the Union.Drogo asked them toleave.When theyrefused to leave, Drogo asked the witnessto call the police and the applicants left.Mildred Morgret,an employee of Respondent for about7 years, awitness whom I regarded as more straightfor-ward,credible, less antagonistic to DiFiore than the others,and certainly less emotional,testified that the first thingshe heard was aloud voicejust before noon. She testifiedthat she heard someonesay thatthe two women were look-ing for a job. She testifiedthatshe saw them talking toRose DiFiore, whiletheywere standingby her machine.Theywere talking about getting ajob and Morgret toldRose DiFiore that there were no machines and that therewas nowork for them.RoseDiFiore toldher that it wasnone of her business and that sheshould shut up. Thewitness testified that she continuedto work.Jeanine Evangelista,an employee of Respondent forabout7 years, amachine operator,testified that about 10minutes before noon,two ladies wearingbuttons told To-maselli"Since you have emptymachines, we want work."Tomasellianswered:"Ihaveno emptymachines."One ofthe ladies said."Whatyou mean?There areempty ma-chines there."Mae Tomasellisaid that the women who satat theemptymachines were out sick but the two applicantsturned around and said"No, youare not giving us the jobbecause we are union members." Mae Tomaselli deniedthis.WhenEvangelistacorroboratedTomaselli'sstate-ment,that the sickemployeeswere comingback and To-maselli was holding the machines for them,Evangelista tes-tified that the two applicants turned to her andsaid: "Whoaskedyou talk? Who told you to sayanything?" The wit-ness answered:"Iam expressing my opinion and that isall."Evangelista testified that an argument followed be-tween Mae Tomaselli and the applicants where the appli- 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDcants stated that they were not given jobs because theywere union members and Mae Tomaselli was denying thisby insisting that the empty machines had employees allot-ted to them but the employees were out sick.Mae Tomaselli remembers the incident in a slightly dif-ferent way. She recalls that the two "union ladies" cameinto the sewing machine operators' room rather than goinginto a small office which is adjacent to the storeway en-trance.Mae Tomaselli asked them what they wanted andtold them that they were not supposed to be there. She toldthem that anyone that comes to see her is supposed to stayin the other room or the office; but they were not supposedto come into the shop. Tomaselli places this immediatelybefore lunchtime while the girls were still working. Mrs.Tomaselli recalls that the applicants said that a friend oftheirs had told them that there was an opening. Mrs. To-maselli denied the existence of an opening. She testifiedthat the two applicants pointed to two empty machines andthatMrs. Tomaselli said that the machines were "taken"and that the girls were out sick. She testified that the appli-cants insisted that they wanted the two machinesWhenthe applicants insisted on the fact that there was work thereand Mrs. Tomaselli denied the existence of a vacancy, Mrs.Tomaselli said that they were causing a disturbance andthat she was going to call the boss and let him handle it.She said that while waiting for Reno Drogo, there was anargument between the Company's sewing machine opera-tors and the two women who had come there looking forwork. Mrs. Tomaselli testified that she had heard some ofthe sewing machine operators tell the two ladies that they(the sewing machine operators) didn't want any part of theUnion because the Respondent's operators were elderlypeople and the Union wouldn't do them any good. In par-ticular,Mrs. Tomaselli denies that she ever told the twoapplicants that she wouldn't employ them because theywere in the Union. Mrs. Tomaselli also did not recallwhether the applicants wearing the union buttons ever toldher that she was not employing them because they wereunion members.Nazareno Drogo testified that the sign affixed to the out-side premises of the Respondent's factory ("OperatorsWanted, G. A. Dress Co.") had been there since 1968. InJune 1975, subsequent to the above occurrences, he paint-ed out the words "Operators Wanted."Drogo testified that in the period May 1 through June 2,G. A. Dress had not employed any new sewing machineoperators; that the last new operator hired was JoannaGaglias in April 1975; and that after DiFiore left on June2, 1975, she was not replaced. Drogo recalls a telephonecall from Mae Tomaselli about 11:45 a.m. relating to twogirls applying for a job who had refused to leave. Drogowent to the shop about 12:15 and saw two women wearingbuttons.Drogo asked them what they wanted and theytold him they were looking for jobsWhen he told themthat there were no openings they pointed to two emptymachines and Drogo told them that the operators weresick.Drogo asked them to leave and when they refused heasked Mae Tomaselli to call the police whereupon the ap-plicants left.Itmay well be that if Anna Arena and Antoinette Jack-son are applicants for employment, they are accorded theprotection of the Act(Goodwater Nursing Home, Inc., 222NLRB 148 (1976) ), and may not be discriminatedagainstbecause they engaged in protected concerted activity. Thequestion of whether a job opening exists does not affecttheir protection and is essentially a matter for complianceproceedings.Goodwater Nursing Home, Inc, supra,fn. 12 ofAdministrative Law Judge Stone's Decision adopted by theBoard.Iconclude that, as firm union adherents, the Union re-cruited them to "test" Respondent. DiFiore did not testifythat she told them of any "openings" and the record isbarren of proof on this point. Arena and Jackson believedthey would shortly return to their employment and I rejecttheir testimony that they would take work until the sickemployees returned. While I do not doubt that they toldthis to Tomaselli, I do not credit their testimony. Rather, Iconclude that Arena and Jackson said that they were look-ing for work and, following the exchange with Tomaselliregarding the empty machines, stated that they were beingrefused work because they were members of the Union.Their union buttons announced their allegiance. I do notbelieve that 2 days after the union organizing campaignstarted, and in spite of Drogo's and Tomaselli's antago-nism to andanimusregarding the Union-and DiFiore-they would loudly announce that they refused to hire theapplicants because of their union membership or sympa-thies.The matter is one of credibility. I conclude that thetestimonyofRespondent'switnessesandGeneralCounsel's witnesses on this point was filled with passionand rancor. I thus have attempted to weigh the probabili-ties of the testimony and the reasonable sequence.In addition, I have some doubt that Arena and Jacksonare "applicants" who are protected as "employees" undertheAct. See alsoN.L.R B. v. Elias Brothers Restaurants,Inc,496 F.2d 1165 (C.A. 6, 1974), enfg. 204 NLRB 686;Phelps Dodge Corp. v. N L.R B,313 U.S. 177 (1941). Astatus of "applicant" presupposes a reasonable bona fidesin seeking work. Here, Arena and Jackson were mereagents provocateursThis status of provocateur, it seems tome, ought to be distinguished from an employee who maybe both a provocateur and is actually performing unitwork. But cf.Holbrook Knitwear, Inc.,169 NLRB 768, In. 1(1968), where the Board's dictum indicates otherwise. Atany rate I do not rely on this position in creditingRespondent's version and rejecting the testimony of Di-Fiore, Arena, and Jackson.10The Events of May 13, 1975Union Organizer Barbara Laufman testified that about 7a.m.,May 13, 1975, 30 to 40 union pickets picketedRespondent's premises. The only employee of Respondentwho picketed was Rose DiFiore. Two types of union signswere carried, both of them 3- by 2-foot white cardboard10 Since, as noted,infra,DiFiore was reporting on a daily basisto UnionOrganizerLaufman concerning events in thefactory,and sinceRespondent's union animus was manifest,UnionAgent Ruggiero's direc-tion to Arenaand Jackson(to see if Respondent was "discriminatingagainst hiring Union members")reinforces the conclusion that it was theapplicants,rather thanTomaselli, who advancedan unlawful motive for theunwillingness to hire them G. A. DRESSCO., INC.signs.The testimony of Union Organizer Laufman wasthat during the picketing Reno Drogo arrived in his car,got out on the opposite side of the street, and observed thepicketing from the other side of the street for about 10 or15 minutes. Reno Drogo then entered the shop. The picket-ing lasted from about 7 to 8.30 a.m. and Rose DiFiorewent up into the shop to work about 5 minutes before 8.Mrs. Laufman testified that she saw Rose DiFiore go upthe stairs, get to the top step and find that three peoplewere standing in the doorway and blocking her entranceinto the factory. She testified that she heard Rose DiFioresay: "Well, you going to let me in or not?" Mrs. Laufmanrecognized two of the three persons blocking DiFiore's in-gress: one was Mae Tomaselli and the other was employeeRose Lopez. After about 10 or 15 seconds, Rose DiFioreagain repeated "Well, are you going to let me in?" At thispoint,Mrs. Laufman testified that Rose DiFiore physicallypushed forward and entered the shop.Rose DiFiore remembers the incident at the door slight-ly differently She said that Mae Tomaselli, Rose Lopez,and Jeanine Evangelista (Rose Lopez' sister) were standingin the doorway and she said: "Excuse me, I want to get in,you know, please I have to go to work let me go to work."Rose DiFiore, on direct examination, said she pushed herway in. On cross-examination, however, Rose DiFiore ad-mitted that there was no touching involved as she wentthrough the doorway. She testified that she spent 4 or 5seconds standing there outside.Rose Lopez testified that after she got past the picketsand upstairs, she put her pocketbook down and went to thedoor to look down because she had never seen a picketline 11 and was merely curious. She testified that three ofthem were standing in the door as Rose DiFiore came up,dust looking and "..may be answering back to their (thepickets') remarks." DiFiore mounted the steps and said toRose Lopez, "What are you looking at? You are looking atme like I am animal." Rose Lopez said: "If that is whatyou are saying, then what can I say?" At this point, accord-ing to Rose Lopez, she stepped aside and let Rose DiFiorein.Rose Lopez denied that either she or anyone else at-tempted to prevent DiFiore's entrance. She also deniedthat DiFiore was delayed in entering while they were pre-sent in the doorway.Mae Tomaselli denied being in the doorway. She deniesat anytime that morning preventing Mrs. DiFiore fromcoming into the shop or blocking her way. She does notrecall exactly where she was in the doorway and deniesthat she had a conversation with Rose DiFioreJeanine Evangelista, Rose Lopez' sister, testified that thethree ladies were standing in the door watching the picket-ing. She testified that DiFiore simply walked in and had abrief exchange of conversation with Rose Lopez, in whichDiFiore said: "What are you locking at? You are lookingatme like I am animal." The witness heard her sister say:"You said it, not I." She denied anybody tried to stop Mrs.DiFiore from coming into the plant and she denied thatshe tried to stop DiFiore. She testified that they all werestanding in the front leading into the doorway; that she11At this late date, I cannot credit that she had never seen a picket line69and her sister were about 1 foot inside the doorway; andthat she and her sister stepped aside. She testified that shedid not recall whether Rose DiFiore said: "Get out of myway, you are blocking my way" or anything similar to that.Mrs. Evangelista also stated that Mae Tomaselli was notthere and was going back and forth preparing work for thegirls.Iconclude on the basis of all the testimony relating tothis incident that, assuming,arguendo,Tomaselli, Lopez,and Evangelista did stand in the doorway, and did stand inthe doorway for several seconds facing Rose DiFiore, theevidence fails to show that they stood there for the purposeof blocking her ingress into the plant. Rather, I credit themthat they were watching the pickets and that they stood infront of Rose DiFiore but permitted her to enter upon herrequest.DiFiore's testimony indicates only that the doorwas crowded, not that there was intentional blocking. Inthis regard, DiFiore's direct testimony, implying that shepushed her way through, was altered on cross-examinationto show no physical touching. I do not credit DiFiore orLaufman insofar as they testified that DiFiore pushed herway in. In short, I do not find that they intentionallyblocked her ingress. I therefore conclude that, contrary toparagraph 10(d) of the complaint, as amended, there wasno harassment in that Mae Tomaselli attempted to denyRose DiFiore access into the employer's premises duringworktime because of DiFiore's activities on behalf of theUnion. I shall therefore recommend that paragraph 10(d)of the complaint be dismissed because of insufficient prooftherefor. Rather, I conclude that what actually happenedin the confrontation was that the employees indeed werewatching the pickets from the doorway and that Rose Di-Fiore, somewhat self-consciously, believed that the em-ployees were staring at her and singling her out. When theystood in the doorway momentarily, she told them that shewanted to go to work and they should get out of the way.When they did not immediately give way, this broughtforthRose DiFiore's question of Rose Lopez regardingwhether Rose Lopez was looking at her like "an animal."The incident, above, is based on a resolution of conflict-ing hostile testimony. I do not accept the testimony ofRespondent's employees who testified on Respondent's be-half against the interest of the Charging Party and RoseDiFtore at face value. With the possible exception of Mil-dred Morgret, I found the testimony of Rose Lopez, UanaGaglias,'2 and Jeanine Evangelista to be openly biased andtheir attitude vindictive both against the Charging Partyand Rose DiFiore. Similarly I do not credit Mae Tomaselliin her statement that she was not even in the doorway. Iwas impressed with the ill-concealed belligerence of theemployee-witnesses on behalf of the Respondent, includingRose Lopez' testimony that, when Rose DiFiore handedher the union card, she ripped it up. On the other hand, Iam unable to credit the testimony of Union OrganizerBarbara Laufman who testified that, while standing belowthe staircase leading up the entrance to the factory, sheoverheard the complete conversation between Rose Di-Fiore and the employees, including Mae Tomaselli, who12DiFiore and Gaghas came close to a physicalconfrontation over anincident involving Gaglias breaking DiFlore's "thread"on her sewing ma-chine during this period 70DECISIONSOF NATIONALLABOR RELATIONS BOARDwereallegedly blocking the way ofRoseDiFiore into thefactory.I also concludethat DiFioreexaggerated the timeand effort necessary to gainentranceD. The Constructive Discharge of DiFiore on June 2, 1975Rose DiFiore testified that, subsequent to the picketingon May 13, she noticed that the employees were shyingaway from her and would minimize conversations with heron the coffeebreaks,smoking breaks,and at other times.She testified that fellow employees would answer her short-ly if she addressed them but would not continue the con-versationwith her.DtFiore testified that on a daily basis, commencing May7, 1975, she reported the happenings in the factory toUnion Agent Barbara Laufman. Commencing on and afterMay 13, 1975, she told Laufman that the working condi-tions in the shop were bad, that the employees were nottalking to her and she couldn't take it much longer. Prior toJune 1, 1975, Laufman told her to quit if things got toobad. On or about June 1, 1975, Laufman told her to quit,go on unemployment, and the Union would take the posi-tion that she had been constructively discharged.On June 2, 1975, at 10.30 a.m., Rose DiFiore testifiedthat she took her workbook over to Mae Tomaselli andsaid: "I'm fed up, I'm fed up-these girls were told not totalk to me " Tomaselli denied this. She then submitted herproduction book 13 to Tomaselli who asked her what shewanted her to do with the book. At that point Mae Toma-selli entered the production figures of DiFiore's productionand returned the book. Rose DiFiore left and never re-turned to work. The instant charges were thereafter filedand resulted in this proceeding.Paragraph I 1 of the complaint, as amended, alleges thaton or about June 2, 1975, Respondent discharged its em-ployee Rose DiFiore. Paragraph 10(a) alleges that Respon-dent caused employees to not speak to DiFiore and to iso-late her The General Counsel alleges, and the case overRespondent's objection, was tried on the theory that theword "discharge" in the complaint carried within it theconcept of a "constructive discharge." It is uncontestedand Respondent admits that since June 2, 1975, Respon-dent has never offered to reinstate Rose DiFiore to anyposition. The record shows that Rose DiFiore has neverasked for reinstatement and has never returned to the shop.The Charging Party and General Counsel take the positionthat in view of all of the violations of Section 8(a)(1) byRespondent, including urging her to quit and causing theemployees to harass and ostracize her, this amounts to aconstructive discharge. However, I find that Respondent'streatment of DiFiore, insofar as it included conduct viola-tive of Section 8(a)(1) of the Act by threats, interrogation,and even urging her to quit and the employees to speak upagainst DiFiore and in spite of occasional employer-con-doned yelling by employees-all directed at DiFiore-iscomparable to the situation only of that in which theemployer's unfair labor practices are designed to thwartthe employee's union activities while retaining her as anemployee. In such circumstances,an employee is not enti-tled to abandon employment promptly upon thecommis-sion of such unfair labor practices and claim the benefits ofa constructive discharge.J.W Mays, Inc.,147 NLRB 942-943, 944 (1964), enfd. as modified 356 F.2d 693 (C.A. 2,1966).Open solicitation of resignation for discriminatoryreasons isnot dispositive,Caddell-Burns Mfg. Co., Inc.,222NLRB 488 (1976).Quite apart from the question of any repeated violationsof Section 8(a)(1) directed toward DiFiore,there stands thequestion of Respondent being ostracized by coemployees. Iwill assume,arguendo,that any such ostracism,unlawfullyinitiated or condoned by the employer, would be such achange in a condition of employment that it would consti-tute a "constructive discharge" if the employee "quit" as aresult thereof.In fact, however, there is no evidence that the Respon-dent, or any of its agents, ever directed or suggested to anyof the employees herein to ostracize or give the "silenttreatment" to Rose DiFiore Moreover, the evidence showsthat even if, contrary to my finding, the Respondent and itsagents urged DiFiore's coemployees to shun and ostracizeDiFiore, the direction of Respondent was not carried out.According to Rose DiFiore's testimony on cross-examina-tion, there were employees in the plant who indeed wouldspeak to her, contrary to any such instruction or direction.DiFiore, testified, in addition, that she did not bother topursue those employees who admittedly did speak to herbecause she was either busy with work or else decided to goout alone on smoking breaks. Thus, on the facts, any suchdirections to ostracize Rose DiFiore were unsuccessful andI so find.Lastly, and dispositively, there is the fact that the cessa-tion of employment by DiFiore was precipitated not byany action, on this record, initiated, condoned, or imple-mented by the Respondent but rather, according to RoseDiFiore's own testimony, was caused by Barbara Lauf-man, perhaps unwittingly. For it was Barbara Laufinanwho, upon learning of DiFiore's dissatisfaction with heremployment conditions at the factory, including the hostil-ity of coemployees, on more than one occasion suggestedto her a way out, to quit, walk off the job,register forunemployment, and have the Union argue that there was aconstructive discharge. It was this suggestion by Laufman,made on or about June 1, the day before Rose DiFiorewalked off thejob, that offered to DiFiore a route carryingthe Union's imprimatur, a way of escaping her difficultiesin the factory.While the conditions of DiFiore's employment may nothave been ideal, with some hostile coemployees reflecting,in part,Respondent's animus, up to the suggestion madeby Union Organizer Barbara Laufman to quit, I find thatthe working conditions were at least bearable, and it wasthe suggestion of Barbara Laufman that caused Rose Di-Fiore to leave her employment rather than any preexistingconditions of which Respondent was the source 14Thus, under all the circumstances, I do not find that13The sewing machine operators enter their production in their work-books and periodically report these figures to Floorlady Tomaselli who re-14Were other factors present, Laufman's suggestion might have been le-cords the production which is the basis for piece-work paymentgally supportable G. A. DRESSCO., INC71therewas a"constructive discharge"ofRose DiFioreeither because of the violations of Section 8(a)(1) by theRespondent or because Respondent changed DiFiore'sconditions of employment through instigating her ostra-cism.Rather, I find that Rose DiFiore quit. Whether theemployees were ostracizing her or whether Rose DiFiorefailed to pursue those avenues of social interchange whichexisted is unimportant to this determination.Thus I find afailureof proof to show such an employer-sponsoredchange in the terms and conditions of Rose DiFiore's em-ployment as to prove a"constructive discharge"within themeaning of Section 8(a)(3) and(1) of the National LaborRelations Act, as amended.Itherefore recommend thatinsofar as the complaint alleges such a constructive dis-charge, it be dismissed.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent as set forth above,occur-ring in conjunction with the operations of Respondent,have a close, intimate,and substantial relationship totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VI. THE REMEDYHavingfound that Respondenthas engaged in certainunfairlaborpractices,I shall recommendthatit cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policiesof the Act.Upon the basis of theforegoing findingsof fact, andupon the entirerecord ofthis case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By threatening that Respondent would close its facto-ry, by threateningthat it would discontinue its policy ofpermitting its employees to work part time and wouldcause them to work hours identical to other employees; byinterrogating its employees;by urging its employees toquit;and by encouraging its employees to urge certain ofits employees to quit, all because certain of its employeesjoined or assistedLocal 107, ILGWU, AFL-CIO,a labororganization,Respondent interfered with,restrained, andcoerced its employees and violated Section 8(a)(1) of theAct.4.GeneralCounselfailed to prove, by a preponderanceof the credible evidence,that Respondent refused to con-sider Anna Arena and Antoinette Jackson for employmentbecause of unlawful considerations or because of their sup-port for the Union.5.General Counsel failed to prove, by a preponderanceof the credible evidence,that Respondent caused the con-structive discharge of Rose DiFiore.6.The aforesaidunfairlaborpractices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Upon the abovefindings of fact and conclusions of law,upon the entirerecord,and pursuant to Section 10(c) of theAct, I hereby issuethe following recommended-ORDER 15Respondent,G. A. Dress Co., Inc.,Port Jefferson, LongIsland,New York, itsofficers,agents, successors,and as-signs, shall-1.Cease anddesist from:(a)Threatening to close its plantifLocal 107, ILGWU,AFL-CIO,herein calledthe Union, or any otherlabor or-ganization becomes the bargaining representative of its em-ployees;interrogating its employees concerning their inter-est in or sympathy for the Unionor inany otherprotectedconcertedactivity;urging anyemployee toquit because ofengagingin any protectedconcertedactivity;encouragingits employeesto urge anyof its employees to quit becauseof saidemployeesengaging in protected concertedactivity,and threatening to discontinueitspolicyof permittingpart-time work, or imposing more stringentworkrules be-cause of saidactivity.(b) In any othermanner interferingwith,restraining, orcoercingemployeesin the exercise of their rights underSection7 of the Act.2.Take the following affirmativeaction necessary to ef-fectuate the policiesof the Act-(a)Post at itsfactory inPort Jefferson,LongIsland,New York,copies ofthe attachednotice marked"Appen-dix." 16 Copiesof said notice,on formsprovided by theRegionalDirectorfor Region 29, after being duly signedby Respondent's authorizedrepresentative,shall be postedby theRespondentimmediately uponreceipt thereof, andbe maintainedby it for60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by theRespondent to insurethatnotices are notaltered,defaced,or coveredby any othermaterial.(b)Notifythe RegionalDirectorfor Region 29, in writ-ing, within20 days fromthe date of thisOrder,what stepsthe Respondenthas takento comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violationsof the Act not specificallyfound.15 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes16 In the event that the Board'sOrder is enforced by a Judgment of aUnited Statescourt of Appeals,the words in the notice reading"Posted byOrder of theNational LaborRelations Board" shall read"Posted Pursuantto a Judgment of a United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board "